DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 30-31, 33, 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2015/0171348).

Regarding Claims 30-31, Stoessel teaches metal complexes used in OLEDs (paragraphs 5-7):

    PNG
    media_image1.png
    1017
    490
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    242
    491
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    123
    448
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    337
    484
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    220
    477
    media_image5.png
    Greyscale


	Formula 1 reads on applicants’ Formula 1b wherein M = Ir and one of the ligands – Formula wherein one of R1 or R2 is B(OR2)2 wherein the boron atom with one group not identical is chiral.
	R1 and R2 are defined as a finite set of substituent options which are viewed as functionally equivalent and readily exchangeable.
	

	Je teaches various substituents options for R1-R18. Such groups are viewed as functional equivalent substituents which gives rise to obvious variants based on generic Compound 1a.
	 It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have made a variety of derivatives of generic Formula 1 by selecting various functional equivalent substituents options for R1 or R2 which would have included the above variant which reads on the instant limitations, absent unexpected results (per claim 30).
b and Zc = OR  and the three position is bonded to the ligand (per claim 31).

	 
Regarding Claims 33 and 36-37, Stoessel teaches an OLED (electronic device) containing Formula 1 (paragraph 97) (per claims 36-37). Formula 1 can be processed as a formulation in a solvent (paragraph 96) (per claim 33).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter as applicant claims the process of claims 19 and 35; the metal complex of claim 29; the oligomer, polymer or dendrimer of claim 32; the formulation of claim 34; the device of claim 38.
A search of the prior art did not show the claimed invention. The closest prior art as exemplified by Stoessel fails to teach or suggest the process of independent claim 19 or the oligomer, polymer or dendrimer of independent claim 32.
Claims 19-29, 33-35 and 38-39 allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786